DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 03/11/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election Requirement
3.	In view of the Applicant’s amendments, previously withdrawn Claims 2, 3, 6, 7, and 10 have now been considered for Examination.

4.	Claims 1-4 and 6-20 are pending.  No claims have been withdrawn from consideration. 

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alison P. Slaughter on 03/22/21.

The application has been amended as follows: 

6.	Claim 7 has been amended as follows:

The composition of claim 1, wherein G2 is fused to G1, or G2 is fused to 1 is a direct bond.

Response to Amendment
7.	The rejection of Claims 1, 4, 8, 9, 11-14, and 18 under 35 U.S.C. 112(a) as failing to comply with the written description requirement as set forth in the Final Rejection filed 01/11/21 is withdrawn in view of the Applicant’s arguments.

8.	The rejection of Claims 1, 8, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Hanscom et al. (Nature Phys Sci.  1973, 246(151), page 42) as set forth in the Final Rejection filed 01/11/21 is withdrawn in view of the Applicant’s arguments.

Allowable Subject Matter
9.	Claims 1-4 and 6-20 are allowed.
	The closest prior art is provided by Inoue et al. (US 2007/0042220 A1), which discloses compounds of the following form:

    PNG
    media_image1.png
    29
    100
    media_image1.png
    Greyscale

([0008]) where n = 1-4 ([0017]) and Sp is a group having a spiro bond represented below:

    PNG
    media_image2.png
    138
    202
    media_image2.png
    Greyscale

([0009]).  An embodiment is disclosed:

    PNG
    media_image3.png
    378
    388
    media_image3.png
    Greyscale

(page 17).  However, it is the position of the Office that neither Inoue et al. singly nor in combination with any other prior art provides sufficient motivation to produce the Applicant’s invention, particularly in regards to the nature of the -G1-G2 as recited in the claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786